            Case 1:21-cv-02946-RA Document 15 Filed 08/02/21 Page 1 of 1
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 08/02/2021


 NAMEL NORRIS,

                               Plaintiff,
                                                                No. 21-CV-2946 (RA)
                          v.
                                                                       ORDER
 WASHLAND, LLC, and 794 NINTH
 AVENUE LLC,

                               Defendants.


RONNIE ABRAMS, United States District Judge:

         The initial conference scheduled for August 13, 2021 is hereby adjourned to August 20, 2021

at 2:30 p.m. The Court will hold this conference by telephone. The parties shall use the dial-in

information provided below to call into the conference: Call-in Number: (888) 363-4749; Access

Code: 1015508. This conference line is open to the public. The joint letter described at Dkt. 7 shall

be due August 13, 2021.

SO ORDERED.

Dated:      August 2, 2021
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
